DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Status of Claims

Claims 1 - 8 are pending in this Office Action.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.







Claims 2 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2, reciting the limitation " … wherein said radio frequency transceiver is configured to receive said signal including an appliance control … " (Emphasis Added).  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, reciting the limitation " … wherein said microprocessor is configured to send said response … " (Emphasis Added).  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Paul D. Arling; (US 2013/0249679 A1) hereinafter “Arling” in view of Chung Huang et al., (US 2016/0119741 A1) hereinafter “Huang”. 
Regarding claim 1, Arling disclose a remote control interface unit, comprising (Arling: Figs. 1-8, remote control interface unit 100, 100’, ¶¶ [0025]- [0032], [0035]- [0041]):
a processor (Arling: Figs. 1-8, processor 500, 650 of remote control interface unit 100, 100’, ¶¶ [0032]- [0034]); a radio frequency transceiver connected for data communication with said processor, said radio frequency transceiver configured to receive a radio frequency signal including an appliance control code (Arling: Figs. 1-8, RF transceiver 510 i.e., WiFi bidirectional data communication, 118, 116, 208, with processor 500, 650, smart device i.e.,104, 102, 202, 200 wirelessly communicate with remote control interface unit 100, 100’, to matching command code for each particular appliance to be controlled, ¶¶ [0025]- [0028], [0036], [0042], [0055]); and 
an optical frequency interface connected for data communication with said processor (Arling: Figs. 1-8, IR transceiver 506, 504, couple with processor 500, 650, for data communication with set of appliances, ¶¶ [0025]- [0028]), said optical frequency interface comprising a transmitter including a light emitting diode, said transmitter configured to output from said light emitting diode an optical frequency signal including said appliance control code (Arling: Figs. 1-8, IR transmitter 506, of UCE inherently uses LED, the transmission of the requested appliance command code from remote control interface unit 100 is transmitted via wireless IR signals 114 to those appliances that can accept IR of their particular codes (i.e., 408, 106, 620) ¶¶ [0025]- [0028],[0033], [0036], [0042], [0055]); 
wherein said processor is configured to extract said appliance control code from said radio frequency signal, send said appliance control code to said optical frequency interface, and initiate transmission by said light emitting diode of said optical frequency signal including said appliance control code (Arling: Figs. 1-8, processor 500, 650 of remote control interface unit UCE 100, 100’ (collectively the command data), processor 500 control various electronic component of UCE 100, to monitor the communication means 504, 510 (WiFi interface) able to receive incoming request message or command  signal from link 118, able to receive  from smart device 202, 104, when command or message receive from any of interfaces i.e., 510 (RF) take the corresponding command value and control protocol to be used in transmitting that command to intended target appliance e.g., TV 106, ¶¶ [0033], [0030], [0032]- [0034]).
Arling does not expressly disclose extract said appliance control code from said radio frequency signal, send said appliance control code to said optical frequency interface.  
However, Huang from same field of endeavor disclose extract said appliance control code from said radio frequency signal, send said appliance control code to said optical frequency interface (Huang: Figs. 1-6, converting module 20, WiFi RF transceiver 22 receiving RF signal from smartphone 10, the converting module 24 process the receiving RF signals as reads data in the memory 25, the IR transmitter 28 electrically connected to converting modules 24 and converted appliance ID codes or classification codes of signals converted and send by IR signals to particular appliance, see ¶¶ [0019]- [0029], [0033]- [0034]) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Arling to include extract said appliance control code from said radio frequency signal, send said appliance control code to said optical frequency interface as taught by Huang so that the electric appliances can be controlled at a remote distance and in other words, the remote control system of the present invention is not only able to convert the WiFi signals into the Bluetooth signals, but also into the RF signals or the IR signals to meet different requirements, which improves the convenience of controlling several kinds of electric appliance and thus to be able to support smartphone transmitting signals which contain the control commands (including appliance code) through an internet. See Huang para. [0035], [0037].
Regarding claim 2, the combination of Arling disclose the remote control interface unit of claim 1, wherein said radio frequency transceiver is configured to receive said signal including an appliance control code from a smart phone (See Arling: Fig. 1-6, smart phone 104, or smart device 202,  and Huang Figs. 1-6 disclose radio frequency transceiver 22, 27 of converting module 20 connected to smartphone 10 to receive message/command that includes appliance ID or code to be transmitted to appliance via IR transmitter 28, see ¶¶ [0019]- [0029], [0033]- [0034]).
Regarding claim 3, the combination of Arling disclose the remote control interface unit of claim 1, said optical frequency interface further comprising a receiver including a light sensor, said receiver configured to receive an optical frequency signal transmitted from an appliance, and said processor configured to extract from said optical frequency signal transmitted from an appliance a response to said appliance control code (Arling: Figs. 1-8, remote control interface unit UCE 100, 100’ comprises the optical frequency IR transmitter 506 and receiver 504, the IR transmitter is used to send information to the appliances and in certain embodiment processor 500 and memory 502 may be used for certain portion of interface hardware items 504 to 514 may be shared with other functionalities of the host appliances or monitoring incoming request message See, ¶¶ [0032]-[0034]).
Regarding claim 4, the combination of Arling disclose the remote control interface unit of claim 3, wherein said microprocessor is configured to send said response to said radio frequency transceiver and initiate communication of said response to a smart phone (Arling: Figs. 1-8, remote control interface unit UCE 100, 100’ comprises the radio frequency transceiver 510 functions WiFi and also interface 514 may be used for other functionalities of the host appliance, smart device 104 or 202  See, ¶¶ [0032]-[0034] see clms 1, 6).
Regarding claim 5, the combination of Arling disclose the remote control interface unit of claim 1, further comprising a memory connected for data communication with said processor, said memory including a stored user identification value, said processor configured to receive an identification value from a smart phone, and said processor configured to accept said appliance control code from said smart phone when an identification value transmitted by said smart phone and said stored user identification value are a same value (Arling: Figs. 1-8, Fig. 2-5, remote control interface UCE 100 or 100’, receive wireless request from remote device 200 or smart device 202 or smart phone 104, from RF transceiver 510 i.e., WiFi bidirectional data communication, 118, 116, 208, with processor 500, 650, smart device i.e.,104, 102, 202, 200, store to matching command code for each particular appliance to be controlled, see matrix 700 that contains specific appliance codes to be supported 502,  ¶¶ [0028], [0033], [0036], [0041]).
Regarding claim 6, the combination of Arling disclose the remote control interface unit of claim 5, said memory further including a stored appliance identification value, said processor configured to send said appliance control code from said smart phone to an appliance having said appliance identification value (Arling: Figs. 1-7, 8, see matrix 700, appliance identification code value for each appliance type stored in memory 502, the UCE device 100 may adapt to response to received request message from smart device 104 ….the UCE device 100 may retrieve from command data stored in memory 502 a preferred command transmission medium e.g., IR Tx 506 transmitting the request or command to intended target appliance e.g., TV 106,  ¶¶ [0033], [0036], [0041]).
Regarding claim 8, the combination of Arling disclose the remote control interface unit of claim 1, wherein said remote control interface unit does not include components configured for communicating with a cellular telephone network (Arling: Figs. 1- 8, remote control interface UCE 100, has interfaces to WiFi, port 510, 514 are interface to WiFi or other wire or wireless I/O interfaces as appropriate for Bluetooth, RF4CE, among the supported protocol the support for cellular telephone network components are implicitly excluded in disclosure of Arling, ¶¶ [0007],  [0026], [0032]-[0033]).

  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 
Paul D. Arling; (US 2013/0249679 A1) hereinafter “Arling” in view of Chung Huang et al., (US 2016/0119741 A1) hereinafter “Huang” and further in view of Kazufumi Nagasoe (CN 103687188 B) hereinafter “Nagasoe”.
Regarding claim 7, the combination of Arling disclose the remote control interface unit of claim 1, wherein said light emitting diode transmits said appliance control code with a light frequency light outside but does not expressly disclose a portion of the electromagnetic spectrum visible to humans.
Although it would have been obvious to modify the combination of Arling with a well-known concept of visible light spectrum for communication to and from appliances by replacing IR transceiver of the Arling combination for with LED has can cover in system of IR TX/RX. 
However, Nagasoe disclose wherein said light emitting diode transmits said appliance control code with a light frequency light outside but does not expressly disclose a portion of the electromagnetic spectrum visible to humans (Nagasoe: Figs. 1-2, illustrating light control system, lighting appliance 2, controller 3, control signal wireless communication lighting condition, modulator 4, visible light transmitter 21 and visible light receiver 38, see Abstract, page 2,last paragraph, page 4 first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Arling wherein said light emitting diode transmits said appliance control code a portion of the electromagnetic spectrum visible to humans as taught by Nagasoe because in some instances the smart appliance such as light fixture may be utilized to provide lighting as well as communicating with a particular appliance using appliance control code. The lighting fixture/load in this case while is functioning as illumination light also superimpose information signal that may comprises of identification information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636